AO 2458                   ~Re\   02/!'8)   Judgment ma Cnmmal Case
                                           Sheet I



                                                                               UNITED STATES DISTRICT COURT
                                                                                                  Eastern District of Pennsylvania
                                                                                                                        )
                                 UNITED STATES OF AMERICA                                                               )               Jt;DGMENT IN A CRIMINAL CASE
                                                              v.
                                           ANTHONY HOFFMAN                                      FILED ~                 )
                                                                                                                                        Case Number: DPAE2:18CR000153-001

                                                                                                OCT o5 2018 ))                          USM '.\lumber: 76658-066
                                                                                                                                            George Bochetto
                                                                                            KATE BARKMAN, Clerk )
                                                                                                                                        Defendant's Attorney
                                                                                           By         Dep Cler0
THE DEFENDANT:
Ill pleaded gmlty to count(s)                                         1, 2, 3 and 4 on 6/21/2018.

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found gmlty on count(s)
  after a plea of not gmlty.

The defendant is adjudicated guilty of these offenses:

                                                            Nature of Offense                                                                                           Offense Ended
                                                           'F          ,    ,-,                              ,   *,           %~"'      ,   ,   ,   ,,                                        ~...         "


, gs USC 7206(1}                                     , i~ Making                        and subscribing false federal ·rncome tax returns                                12/31/2014         ___ 1.
                                                                                                                                                                                                   : 1, 2, $& 4
'.,_.,"<'   >;,   0   o              ---,·~·   -   '<--»i'f-~%N.»   -·>W-- 0 >1r•<'<>                            r>c   <h"'    -<'•~•               .,:fil>W"<«''"""'




       The defendant 1s sentenced as provided m pages 2 through                                                                  7                   ofth1s judgment The sentence is imposed pursuant to
the Sentencmg Reform Act of 1984.
D The defendant has been found not gmlty on count(s)

D Count(s)                                                                                         DIS      Dare dismissed on the mot10n of the Umted States.

         It is ordered that the defendant must notify the lJmted States attorney for this district withm 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitut10n,
the defenaant must notify the court and Umted States attorney ofmatenal changes m economic circumstances

                                                                                                                        10/1/2018
                                                                                                                       Date of lmpos1t10n of Judgment



                                                                                                                            f~J.---;f
                                                                                                                       Signature of Judge




                                                                                                                        Paul S_. 1?1amond, US. District Court Jud_ge
                                                                                                                       Name and Title of Judge




                                                                                                                       Date
AO 2458 {Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2 - - Impnsonment

                                                                                                        Judgment - Page   2     of   7
DEFENDANT: ANTHONY HOFFMAN
CASE NUMBER: DPAE2:18CR000153-001

                                                              IMPRISONME~T

           The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be 1mpnsoned for a total
term of.
  12 Months plus 1 Day on each of Counts 1, 2, 3, and 4 to run concurrently with each other




      fill The court makes the followmg recommendations to the Bureau of Prisons

  It is recommended that Defendant receive mental health treatment.




      D The defendant is remanded to the custody of the Cnited States Marshal.

      b21 The defendant shall surrender to the United States Marshal for this district:
           D at          12:00                      D a.m.       Ill   p.m.    on     10/9/2018

           lt1'   as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the mst1tution designated by the Bureau of Prisons:
           D before 2 p m. on
           D as notified by the United State<; Marshal.
           D as notified by the Probation or Pretnal Services Office.


                                                                       RETUR.l\J
 I have executed this Judgment as follows:




           Defendant delivered on                                                          to

 at                                                   , with a certified copy of this judgment.



                                                                                                     UNITED ST ATES MARSHAL


                                                                              By                          "                -
                                                                                                  DEPUTY CNITI:iD ST ATES MARSHAL
                 "
AO 245B \(Rev 02/18)   Judgment ma Cnmmal Case
                       Sheet 3 -- Supervised Release
                                                                                                              Judgment- Page   3   of   7
DEFENDANT: ANTHONY HOFFMAN
CASE NUMBER: DPAE2.18CR000153-001
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     1 Year on each of Counts 1, 2, 3, and 4 to run concurrently with each other




                                                       MANDATORY         CONDITIO~S


J_     You must not commit another federal, state or local cnme.
2.     You must not unlawfully possess a controlled substance
3.     You must refram from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       1mpnsonment and at least two penodic drug tests thereafter, as determmed by the court
             O The above drug testmg condition is suspended, based on the court's determinat10n that you
                  pose a low risk of future substance abuse (check 1/ applrcab/e)
4.       O You must make restitution in accordance with 18 USC §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. fcheck 1/apphcableJ
5.       ~ You must cooperate m the collect10n of DNA as directed by the probation officer        (check   1/ applicable)
6.       D You must comply with the reqmrements of the Sex Offender Registration and !'<ot1ficat10n Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency m the location where you
             reside, work, are a student, or were convicted ofa quahfymg offense. (check 1/app!IcableJ
7.       0   You must participate in an approved program for domestic v10Ience.   (check 1/applicable)




You must comply with the standard cond1t10ns that have been adopted by this court as well as with any other cond1t10ns on the attached
page.
AO 245B (Rev 021!8} Judgment rn a Cnmmal Case
                    Sheet 3A - Supervised Release
                                                                                            Judgment- Page        4       of
DEFENDANT: ANTHONY HOFFMAN
CASE :\UMBER: DPAE2:18CR000153-001

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the followmg standard conditions ofsupervis10n. These conditions are imposed
because they establish the basic expectations for your behavior while on supervis10n and identify the minimum tools needed by probation
officers to keep mformed, report to the court about, and brmg about improvements m your conduct and condition.

I.  You must report to the probat10n office in the federal 3udicial d1stnct where you are authonzed to reside within 72 hours of your
    release from imprisonment, unless the probation officer mstructs you to report to a different probation office or w1thm a different time
    frame
2.  After mitially reporting to the probation office, you will receive instruct10ns from the court or the probation officer about how and
    when you must report to the probat10n officer, and you must report to the probat10n officer as m-;tructed.
3. You must not knowmgly leave the federal Judicial distnct where you are authorized to reside without first getting permiss10n from the
    court or the probation officer
4.  You must answer truthfully the quest10ns asked by your probat10n officer.
5   You must hve at a place approved by the probat10n officer. If you plan to change where you hve or anythmg about your hvmg
    arrangements (such as the people you live with), you must notify the probat10n officer at least I 0 days before the change. If notifymg
    the probat10n officer m advance 1s not possible due to unanticipated c!fcumstances, you mu-;t notify the probat10n officer wrthm 72
    hours of becommg aware of a change or expected change
6   You must allow the probation officer to VISlt you at any trme at your home or elsewhere, and you must permit the probation officer to
    take any items proh1b1ted by the cond1t10ns of your supervJSion that he or she observes m plam view
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probat10n officer excuses you from
    domg so If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from domg so. If you plan to change where you work or anythmg about your work (such as your pos1t10n or your 3ob
    respons1b1lities), you must notify the probatton officer at least 10 days before the change If notifymg the probation officer at least IO
    days m advance rs not possible due to unanticipated ctrcumstances, you must notify the probat10n officer w1thm 72 hours of
    becoming aware of a change or expected change.
8. You must not communicate or mteract with someone you know 1s engaged m cnmmal act1v1ty. If you know someone has been
    convicted of a felony, you must not knowmgly communicate or mteract with that person without first gettmg the permission of the
    probation officer.
9. If you are arrested or quest10ned by a law enforcement officer, you must notJfy the probation officer withm 72 hours.
10. You must not own, possess, or have access to a firearm, ammumt10n, destructive device, or dangerous weapon (1 e., anythmg that was
    designed, or was modified for, the specific purpose of causmg bodily mJury or death to another person such as nunchakus or tasers)
11 You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
    first gettmg the perm1ss1on of the court.
12. If the probation officer determines that you pose a nsk to another person (mcludmg an orgamzat1on), the probation officer may
    reqmre you to notify the person about the nsk and you must comply with that mstructton. The probation officer may contact the
    person and confirm that you have notified the person about the nsk.
13 You must follow the mstruct1ons of the probat10n officer related to the cond1t1ons of superv1s1on.




U.S. Probation Office Use Only
AUS. probation officer has mstructed me on the conditions specified by the court and has provided me wtth a wntten copy ofth1s
judgment contammg these conditions. For further mformat1on regarding these conditions, see Overview of Probation and Supervised
Release Cond1t1ons, available at. www.uscourts gov


Defendant's Signature                                                                                 Date
 AO 245B(Rev 02/I 8) Judgment ma Cnmmal Case
      '      "       Sheet 3D - Supervised Release
                                                                                             Judgment- -Page   5_   of       7
DEFENDANT: ANTHONY HOFFMAN
CASE NUMBER: DPAE2:18CR000153-001

                                        SPECIAL CONDITIONS OF             SUPERVISIO~

The defendant shall refrain from the illegal possession and use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall submit to evaluation and treatment as approved
by the U.S. Probation Office. The defendant shall abide by the rules of any program and shall remarn in treatment until
satisfactorily discharged with the approval of the Court.

The defendant shall provide the U. S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon request. The defendant shall cooperate with the Probation Officer in the investigation of his financial
dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening add1t1onal Imes of credit without the approval
of the probation officer, unless the defendant 1s in compliance with a payment schedule for any fine or restitution obligation
or otherwise has the express approval of the Court. The defendant shall not encumber or liquidate interest rn any assets
unless it 1s in direct service of the Fine or Restitution obligation or otherwise has the express approval of the Court

The defendant shall participate in a mental health program for evaluation and/or treatment as approved by the Court after
receiving a recommendation by the Probation Office. The defendant shall remarn in treatment until satisfactorily discharged
with the approval of the Court.

Payment of the Rest1tut1on is a condition of Supervised Release and the defendant shall satisfy the amount due in monthly
installments of not less the $50.00

The defendant 1s to fully cooperate with the Internal Revenue Service by filing all delinquent or amended returns and by
timely filing all future returns that come due during the period of probation. The defendant 1s to properly report all correct
taxable income and claim only allowable expenses on those returns. The defendant is to provide all appropriate
documentation in support of said returns. Upon request, the defendant is to furnish the Internal Revenue Service with
information pertaining to all assets and hab11it1es. and the defendant is to fully cooperate by paying all taxes. interest and
penalties due, as determined by the IRS, and otherwise comply with the tax laws of the United States.
AO 245B ~ev                                02,~8)          Judgment ma Crunmal Case
                                                           Sheet 5 - Cnmmal Monetary Penalties
                                                                                                                                                      Judgment - Page            6          of               7
 DEFENDANT: ANTHONY HOFFMAN
 CASE NUMBER: DPAE2:18CR000153-001
                                                                                         CRIMINAL MONETARY PENALTIES
                      The defendant must pay the total cnmmal monetary penalties under the schedule of payments on Sheet 6

                                                   Assessment                                 JVT A Assessment*                   Fine                       Restitution
 TOTALS                                          $ 400.00                                   $ 0.00                              $ 0.00                     $ 295,813.00



    D The determmat10n ofresutution is deferred until                                                                   . An Amended Judgment m a Cnmznal Case (AO 2450 will be entered
                      after such determmation.

    ~ The defendant must make restitut10n (includmg community rest1tut1on) to the following payees in the amount listed below

                      If the defendant makes a partial payment, each payee shall receive an approximately proport10ned payment, unless <>pec1fied otherwise in
                      the pnonty order or percentage payment column below. However, pursuant to 18 U.S.C § 3664(1), all nonfederal victims must be paid
                      before the United States 1s paid.

    Name of Payee                                                                                                Total Loss**                                                   Prioritv or Percenta2e '"*
~            •    ,     "   "'"   •   ~~     0                     '                                                                                                    ',,,.     ,   ,v>        '<W   -,;   ''"'   '\¥




1.Jn~ernal Revenue Service in care of
i<--,,,,.,.,,.,..,&.w



      United States District Court

I (addresss for IRS to be provided)
4- "".,                                             <>.·                  ~-· '"'4----   -""'*




r=
\
j




 TOTALS                                                                  $                                   0.00           $                 295,813.00


 0                      Restitution amount ordered pursuant to plea agreement $

    D                   The defendant must pay mterest on restitution and a fine of more than $2,500, unless the restitution or fine 1s paid m full before the
                        fifteenth day after the date of the judgment, pursuant to 18 C.S.C. § 3612(f). All of the payment opt10ns on Sheet 6 may be subject
                        to penalties for delinquency and default, pursuant to 18 U.S.C § 36 l 2(g)

    ~                   The court determined that the defendant does not have the ab1hty to pay mterest and 1t is ordered that

                        ~ the mterest reqmrement is waived for the                                          D fine      ~    restitution

                        D the mterest reqmrement for the                                         D   fine    D      rest1tut10n 1s modified as follows·

*Justice for V1ct1ms of Trafficking Act of2015, Pub. L No 114-22.
**Findings for the total amount oflosses are required under Chapters I 09A, 1 IO, 11 OA, and I I 3A of Title 18 for offenses committed on or
after September 13, 1994, but before Apnl 23, 1996
AO 2458 (Rev 02/18) Judgment m a Cnmmal Case
       4      ••    Sheet 6 - Schedule of Payments

                                                                                                           Judgment - Page       7     of           7
DEFENDANT: ANTHONY HOFFMAN
CASE NL'MBER: DPAE2:18CR000153-001

                                                     SCHEDULE OF              PAYME~TS

Havmg assessed the defendant's ability to pay, payment of the total cnminal monetary penalties is due as follows:

A    fl)   Lump sum payment of$         296,213.00            due immediately, balance due

           D      not later than                                  , or
           !ill   m accordance wtth    D    C,    D    D,    D     E, or     !ill   F below; or

B    D     Payment to begm immediately (may be combmed with                DC.           D   D,or    D F below), or
C    D     Payment m equal                         (e g. weekly, monthly, quarterly) mstallments of $             .               over a penod of
                          (e g, months or years), to commence                       (e g. 30 or 60 days) after the date of this judgment, or

D    D     Payment m equal                        (e g. weekly. monthly, quarterly) mstallments of $                           over a period of
                         (e.g. months or years), to commence                        (e g. 30 or 60 days) after release from 1mpnsonment to a
           term of superv1s10n; or

E    D Payment dunng the term of supervised release will commence within                      (e g. 30 or 60 days) after release from
           1mpnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time, or

F    fl)   Special instructions regardmg the payment of cnminal monetary penalties:

           The defendant shall make payments from any wages he may earn m prison in accordance with The Bureau of
           Prisons' Inmate Financial Responsibility Program in the amount of $25.00 per quarter. Any portion of the
           restitution that is not paid in full at the time of release from imprisonment shall become a condition of Supervised
           Release and shall be paid at the rate of $50.00 per month.


Unless the court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of cnmmal monetary penalties 1s due during
the period of imprisonment. All cnmmal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Fmanctal Responsibihty Program, are made to the clerk of the court

The defendant shall receive credit for all payments prev10usly made toward any cnmmal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (mcludzng defendant number), Total Amount, Jomt and Several Amount,
     and correspondmg payee, 1f appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the followmg court cost(s)

D    The defendant shall forfeit the defendant's mterest in the following property to the Cmted States



Payments shall be apphed m the followmg order: (I) assessment, (2) restitutton pnncipal, (3) restitut10n mterest, (4) fine principal, (5) fine
mterest, (6) community restitut10n, (7) NT A assessment, (8) penalties, and (9) costs, mcluding cost of prosecut10n and court costs.
